1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     WILLIAM WARREN BOOTH,                               Case No. 3:20-cv-00001-MMD-WGC

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                           REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
      CITY OF RENO,                                             WILLIAM G. COBB
9
                                   Defendant.
10

11          Before the Court is the Report and Recommendation (“R&R”) of United States

12   Magistrate Judge William G. Cobb recommending that this case be dismissed for Plaintiff

13   William Warren Booth’s failure to comply with LR IA 3-1.1 (ECF No. 7.) In light of Plaintiff’s

14   failure to update his address, it is no surprise that he has not filed an objection to the R&R,

15   although he had until April 3, 2020, to do so. The Court will adopt the R&R and dismiss

16   this case.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

20   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

21   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

22   2003) (“De novo review of the magistrate judges’ findings and recommendations is

23   required if, but only if, one or both parties file objections to the findings and

24

25          1Local   Rule IA 3-1 provides:
26
            An attorney or pro se party must immediately file with the court written
27          notification of any change of mailing address, email address, telephone
            number, or facsimile number . . . Failure to comply with this rule may result
28          in the dismissal of the action, entry of default judgment, or other sanctions
            as deemed appropriate by the court.
1    recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

2    (1983) (providing that the court “need only satisfy itself that there is no clear error on the

3    face of the record in order to accept the recommendation”).

4           The Court finds it unnecessary to engage in de novo review to determine whether

5    to adopt Judge Cobb’s R&R and is satisfied that there is no clear error upon reviewing the

6    docket. Plaintiff was advised that failure to file a notice of change of address as required

7    by LR IA 3-1 would result in dismissal of this case. (ECF Nos. 2 at 1, 7.) Plaintiff has

8    provided no such notice. Nor has he taken any action in this matter since he filed it. The

9    Court therefore agrees with the R&R that dismissal of this action is warranted under LR

10   IA 3-1. See also Thompson v. Hous. Auth. of City of L. A., 782 F.2d 829, 831 (9th Cir.

11   1986) (recognizing that district courts have the inherent power to control their dockets and

12   “[i]n the exercise of that power, they may impose sanctions including, where appropriate .

13   . . dismissal” of a case); Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987)

14   (dismissing case for failure to comply with court order).

15          It is therefore ordered, adjudged and decreed that the Report and Recommendation

16   of Magistrate Judge William G. Cobb (ECF No. 7) is accepted and adopted in full.

17          It is further ordered that this case is dismissed in its entirety, without prejudice.

18          The Clerk of Court is directed to close this case.

19          DATED THIS 6th day of April 2020.

20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27
28

                                                    2
